People v Pitt (2021 NY Slip Op 05727)





People v Pitt


2021 NY Slip Op 05727


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2018-09329
 (Ind. No. 17-00044)

[*1]The People of the State of New York, respondent,
vJames Pitt, appellant.
 


Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.
Warren S. Hecht, Forest Hills, NY, for appellant.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Rockland County (David S. Zuckerman, J.), imposed June 26, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid. The written waiver of the right to appeal form that the defendant signed misstated the applicable law and was misleading (see People v Butler, 49 AD3d 894, 895). Moreover, the County Court's colloquy at the plea proceeding relating to the defendant's waiver of his right to appeal failed to remedy the misleading written waiver (see People v Vargas, 187 AD3d 1222; People v Wilkinson, 176 AD3d 879, 880).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., AUSTIN, DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court